Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14-15 and 31 (and therefore claims 25-26, 28 and 32-33) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 5-6, 14-15, 31, it is unclear what a volume packet comprises.  Any packet has some volume.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Update rejection, search
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Wilson (5464443).

In regard to claim 5, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (fig 1, 4; walking boot can be used as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 
a plurality (two or more) of discrete non-adjustable packets (36, 40; nonadjustable in as much as the instant invention since no automatic adjustment or adjustment during use occurs) assembled into a liner (fig 2) covering at least a substantial portion of the interface between the residual limb and the socket (under the broadest reasonable interpretation substantial could be any amount of the limb; fig 3), said packets (36, 40) positioned so that at least some end portions of adjacent packets directly overlap each other (fig 4; the entire packets including the ends directly overlap each other), said liner providing a smooth contact surface between a residual limb and the interior of said socket (fig 4, no wrinkles therefore smooth).  
However, Grim does not teach the adjustable bladders as claimed or the material of the non-adjustable packets.
Wilson teaches packets 23 filled with a non-Newtonian shear thickening fluid (grease, Col 3, lines 60-61); and being further positioned to prevent shear slippage of their surfaces laterally when exposed to shear forces exerted during use of the socket (Col 3, lines 60-61 grease; since the instant application lists grease as an option and Wilson teaches the same material, and Grim teaches the packet arrangement which packets completely overlap therefore preventing sheer slippage of the packets, any inherent functions are also met).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the packets of Grim because the fluid packets of Wilson are non-resilient and flow gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase.

Claims 6-7, 9, 14, 25, 26, 28, and 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Wilson (5464443) and further in view of Phillips (2003/0181990A1).

In regard to claim 6, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (figure 1, the boot can be used as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 
Said packets 36,40 positioned so that at least some end portions of the adjacent packets directly overlap each other (see fig 4; overlap almost entirely, including the ends);
and a plurality (two or more) of non-adjustable volume packets 36, 40 said packets configured so as to prevent rotational distortion of said packets in response to shear forces exerted during use of the socket (there are multiple packets which can prevent rotational distortion by pressing against one another).  
However, Grim does not teach the adjustable bladder or the material of the non-adjustable packet.
Phillips teaches a plurality of adjustable liquid-filled bladders [0013], the volume of said bladders being adjustable by pumping liquid into and/or out of the bladders [0015: fluid pumped into or out of array and stored in reservoir 316], the bladders filled with liquid water [0100] and configured so as to prevent rotational distortion in response to shear forces (will prevent rotational distortion by fitting tightly against the limb).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Phillips’ adjustable bladders system in place of Grim’s bladder 38 because Phillips system allows for adjustment based on the user’s volume fluctuation for a better fit (abstract) and because water provides a less resilient bladder than air since it is less compressible [0100]. 
Wilson teaches packets 23 in a prosthetic socket filled with grease (more viscous than water) (Col 3, lines 60-61).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s grease packets 23 in place of the nonadjustable packets of Grim because the fluid is non-resilient and flows gradually (Col 3, lines 54-63) which prevents bouncing and allows for more volume compensation than foam.
In regard to claim 33, Grim meets the claim limitations as discussed in the rejection of claim 5 but does not teach a plurality of adjustable volume bladders.
Phillips teaches a plurality (defined as two or more) of adjustable-volume bladders [0013-0014] interconnected with each other (fig 8, interconnected by 808; [0014]) such that the fluid can flow from one bladder to another [0020], said interconnected bladders configured to lie between a residual limb and the socket, said volume of fluid being adjustable via adding or withdrawing fluid from said bladders. [0015; fig 3; fluid pumped into or out of array and stored in reservoir 316].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Phillips’ adjustable bladder system in place of Grim’s air bladder 38 because Phillips’ system allows for adjustment based on fluctuations in the user’s volume (abstract).
In regard to claim 7, Grim meets the claim limitations as discussed in the rejection of claim 33, but does not teach the adjustable bladders as claimed.
Phillips further teaches said plurality of interconnected adjustable-volume bladders form an array or zone 302, the apparatus including at least two of said arrays or zones [0072: 9 zones], and said fluid communication between bladders in at least one of said arrays or zones occurring via at least one restricted flow channel between said bladders.  [0098: valves in passageways between cells]
In regard to claim 14, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (the boot is capable of acting as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 
and a plurality (two or more) of discrete non-adjustable volume packets 36, 40 configured to cover at least a portion of the interface between the residual limb and the socket (fig 3), said packets 36, 40 positioned so that at least some end portions of adjacent packets directly overlap each other (fig 4, the entire packets including the ends directly overlap each other), a liner providing a smooth contact surface between a residual limb and the interior of said socket (fig 2, no wrinkles therefore smooth), 
said packets 36, 40 each being sized to prevent the limb from bottoming out during anticipated loading forces acting between the limb and the socket (this is a product-by-process limitation, patentable only based on the resulting structure; the packets will be sized to compress the limb and prevent it from bottoming it out in at least a certain size of person/limb by the lower limb fitting tightly within the boot).  
However, Grim does not teach the adjustable volume bladders as claimed.
Phillips teaches a plurality (two or more) of adjustable-volume bladders interconnected with each other (fig 8, interconnected by 808 [0014]) such that fluid can flow from one bladder to another [0020], said interconnected bladders configured to lie between a residual limb and the socket, said volume of fluid being adjustable via adding or withdrawing the fluid from said bladders [0015; fig 3; fluid pumped into or out of array and stored in reservoir 316].
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to uses Phillips’ adjustable bladder system in place of Grim’s air bladder 38 because Phillips’ system allows for adjustment based on fluctuations in the user’s volume (abstract). 
Wilson teaches packets 23 filled with a fluid (grease, Col 3, lines 60-61), said packets sized and configured and said packets filled with sufficiently thick fluid to prevent shear slippage of their surfaces laterally when exposed to shear forces exerted during use of the socket.  (since the instant application lists grease as an option and Wilson teaches the same material, any inherent functions are also met).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the packets of Grim because the fluid packets are non-resilient and flows gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase and allow for more volume compensation than the foam packets of Grim.
In regard to claim 25, Grim meets the claim limitations as discussed in the rejection of claim 6, but does not teach the adjustable bladders.
Phillips further teaches in which said plurality of adjustable liquid-filled bladders are in fluid communication with one another via at least one restricted flow channel between said bladders.  [0098: valves in passageways between cells]
In regard to claim 26, Grim meets the claim limitations as discussed in the rejection of claim 6, but does not teach the adjustable bladders.
Phillips further teaches said plurality of adjustable liquid-filled bladders are in fluid communication with one another via a manifold (312; fig 3).  
In regard to claim 28, Grim meets the claim limitations as discussed in the rejection of claim 6, but does not teach the adjustable bladders.
Phillips further teaches a pump 308 operable to pump liquid into and/or out of said bladders.  
In regard to claim 31, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (fig 1, 4; walking boot can be used as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 
the prosthetic socket (outer frame 14); 
a plurality (defined as two or more) of non-adjustable volume packets 36,40 (nonadjustable in as much as the instant invention since no automatic adjustment during use occurs) collectively lining at least a portion of said socket's interior surface (fig 1, 3, 4; interior compared out outer frame 14), said packets 36,40 positioned so that at least some end portions of adjacent packets directly overlap each other (as shown in figure 3, almost the entire packets directly overlap one another, including the ends), said packets 36, 40 configured so as to prevent rotational distortion of said packets in response to shear forces exerted during use of the socket.  As shown in figures  1,4, the packets are designed for a tight fit against the limb which will prevent rotational distortion in response to shear forces since there will not be much play within the socket.
However, Grim does not teach a plurality of adjustable liquid-filled bladders or that the non-adjustable packets are filled with a fluid more viscous than the liquid in said adjustable bladders.
Phillips teaches a plurality of adjustable liquid-filled bladders 206 [0069] collectively lining at least a portion of said socket's interior surface (fig 5), the volume of said bladders being adjustable by pumping liquid into and/or out of the bladders (fig 3, fluid is pumped in and out of the reservoir); 
said bladders 206 configured so as to prevent rotational distortion of said bladders in response to shear forces exerted during use of the socket (capable of  preventing rotational distortion if the residual limb is big enough by creating a snug fit, see zoned packets for 3);
said bladders filled with water [0100].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the adjustable bladders of Phillips in place of the bladder 38 of Grim because Phillips’ system allows adjustments based on fluctuations in the user’s volume (abstract).
Wilson teaches packets 23 filled with a fluid (grease, Col 3, lines 60-61), which is more viscous than the water in the adjustment packets of Phillips.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the packets of Grim because the fluid packets are non-resilient and flows gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase and allow for more volume compensation than the foam packets of Grim.
In regard to claim 32, Grim meets the claim limitations as discussed in the rejection of  claim 31, and further teaches said prosthetic socket 14 is a socket for one of the following amputations: Symes (the device of Grim is capable of being used as a Symes prosthesis by replacing the lost lever arm of the foot since a Symes amputation is end bearing), transtibial, knee disarticulation, transfemoral, or hip disarticulation.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Phillips (2003/0181990A1) and in view of Wilson (5464443) and further in view of Igimundarson (2004/0134500A1).

In regard to claim 10, Grim meets the claim limitations as discussed in the rejection of claim 33, but does not teach a silicone liner.  
Igimundarson teaches including a silicone-type liner [0055] configured to lie smoothly in an overlapping relationship with said plurality of adjustable-volume bladders interconnected with each other.  (Since the liner is elastic and designed to fit snugly, it will lie smoothly internal to the socket and bladders)  It would have been obvious to one of ordinary skill in the art of cushioning materials at the time the invention was filed to use Igimundarson’s silicone and fabric cushioning layer in place of Grim’s layer 22 through functional substitution MPEP 2144.06 since both layers provide padding and because the silicone layer provides an incompressible padding [0055].

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Wilson (5464443).

In regard to claim 15, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb, including: 
a plurality (two or more) of discrete non-adjustable volume packets 36, 40 assembled into a liner covering and configured to provide an interface between the residual limb and the socket (fig 3), 
at least one of said discrete packets (36 or 40) being selectively positionable with respect to another packet so that said plurality can be formed in a customized pattern for the residual limb, (This is a product-by-process limitation, patentable only based on the resulting structure.  The packets are able to be positioned in different patterns during the manufacturing process since the packets are not unitary with one another as shown in figure 4) said packets positioned so that at least some end portions of adjacent packets directly overlap each other (entire packets overlap each other in fig 4 including the ends);
said liner 52 providing a smooth contact surface between a residual limb and the interior of said socket (fig 3).
However, Grim does not teach the packets are filled with a non-Newtonian shear thickening fluid.
Wilson teaches packets 23 filled with a non-Newtonian shear thickening fluid (grease, Col 3, lines 60-61), said packets sized and configured and said packets filled with fluid to prevent shear slippage of their surfaces laterally when exposed to shear forces exerted during use of the socket.  (Since the instant application lists grease as an option and Wilson teaches the same material, any inherent functions are also met).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the  nonadjustable packets of Grim because the fluid packets are non-resilient and flows gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase and allow for more volume compensation than the foam packets of Grim.

Allowable Subject Matter
Claims 16-17 are allowed.

Response to Arguments
In regard to the 112b rejection of claims 14-15, the amendments overcome the rejection.
In regard to the 103(a) rejection of claim 5 as unpatentable over Grim (5329705) in view of Wilson (5464443), the applicant’s arguments have been fully considered.  The applicant argues that the packets of Grim are not exposed to shear forces large enough to prevent shear slippage of their surfaces laterally because the packets are not loaded enough to increase their viscosity.  The amount of loading is not claimed.  If the applicant has a specific structural feature that changes the loading or viscosity of the packets this structural feature should be claimed.  The amount of loading will vary based on the fit of the socket, the weight of the person, etc.
The applicant argues that the foam layers of Grim cannot be replaced with fluid.  The applicant further argues that one of ordinary skill in the art is taught against thickening fluid into the foam because foam is not suitable for containing fluid.  Packet, is defined as “a small pouch” or “ a small bundle”.  Further, layers 36 and 40 are clearly surround by an outer layer in fig 4.  (Col 2, lines 60-65 and Col 3, line 53).  As previously discussed, Grim specifically states that “the bladder may be filled with air, other gas, liquid or gel” (claim 5) and the applicant has not pointed out anywhere that Grim teaches against the use of any portion being replaced with a fluid.
The remainder of the arguments are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 6-7, 9, 14, 25-26, 28 and 31-33 as unpatentable over Grim (5329705) in view of Wilson (5464443) and further in view of Phillips (2003/0181990A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 10 as unpatentable over Grim (5329705) in view of Wilson (5464443) in view of Phillips (2003/0181990A1) and further in view of Igimundarson (2004/0134500A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 15 as unpatentable over Grim (5329705) in view of Wilson (5464443), no further arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774